                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   KEVIN CAMPBELL,                                         CASE NO. C18-0274-JCC
10                             Petitioner,                   ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                             Respondent.
14

15          This matter comes before the Court on the Government’s motion to seal exhibits (Dkt.
16   No. 17). The Court hereby GRANTS in part and DENIES in part the motion (Dkt. No. 17) for
17   the reasons explained herein.
18          The Court starts from the position that “[t]here is a strong presumption of public access to
19   [its] files.” W.D. Wash. Local Civ. R. 5(g). This presumption applies particularly to “dispositive
20   pleadings.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). To
21   overcome this presumption, there must be a “compelling reason” for sealing that is “sufficient to
22   outweigh the public’s interest in disclosure.” Id. The Government seeks to maintain three
23   exhibits to its response to Petitioner’s § 2255 motion under seal: (1) the Probation Office’s
24   presentence investigation report in the underlying criminal case; (2) the Probation Office’s
25   proposed judgment in the underlying criminal case; and (3) email correspondence between the
26   Government and Petitioner’s counsel about the Probation Office’s recommendation. (Dkt. No.


     ORDER
     C18-0274-JCC
     PAGE - 1
 1   18.)

 2          The presentence investigation report (Dkt. No. 18) contains sensitive and confidential

 3   information that is already filed under seal. See Campbell v. United States, Case No. CR17-0025-

 4   JCC, Dkt. No. 21 (W.D. Wash. 2017). The email correspondence (Dkt. No. 18-2) contains

 5   private identifying information of attorneys and probation officers. There is compelling reason to

 6   maintain those two documents under seal. However, the proposed judgment (Dkt. No. 18-1) does

 7   not contain sensitive and confidential information—it largely reflects the unsealed judgment in

 8   the underlying criminal case. See Campbell, Case No. CR17-0025-JCC, Dkt. No. 39. The
 9   public’s interest in that document outweighs any other interest in keeping the document
10   confidential.
11          Therefore, the Government’s motion to seal (Dkt. No. 17) is GRANTED in part and
12   DENIED in part. The Clerk is DIRECTED to maintain Docket Numbers 18 and 18-2 under seal.
13   The Clerk is further DIRECTED to unseal Docket Number 18-1.
14          DATED this 20th day of June 2019.




                                                         A
15

16

17
                                                         John C. Coughenour
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C18-0274-JCC
     PAGE - 2
